                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION



JOSHUA TRAVIS COBB,

               Plaintiff,

v.                                       Case No. 3:18-cv-313-J-39MCR

SGT. WAYNE HOWARD, et al.,

               Defendants.
______________________________

                                 ORDER

                             I. Status

     Plaintiff, Joshua Travis Cobb, is proceeding on a third

amended complaint under 42 U.S.C. § 1983 (Doc. 53; TAC) against

the following individuals: Wayne Howard, Janet Martin, C. Green,

and Travis Wyatt. Plaintiff alleges Defendants violated his Eighth

Amendment rights on November 4, 2017, at Suwannee Correctional

Institution. Plaintiff asserts Defendants Green and Howard used

excessive force against him, and Defendants Wyatt and Martin failed

to intervene. See TAC at 15-16. He contends he sustained the

following injuries: cuts inside his mouth; hematoma on his head;

cuts and scars on his ankles, shoulder injury, and emotional

distress. Id. at 18. As relief, Plaintiff seeks a declaration that

his rights have been violated, compensatory and punitive damages,
a jury trial, costs, and “any additional relief this court deems”

appropriate. Id. at 19.

                             II. Motion & Response

       Before the Court is Defendants’ motion for partial summary

judgment (Doc. 56; Motion). Defendants argue (1) Plaintiff is not

entitled to compensatory or punitive damages under 42 U.S.C. §

1997e(e) because his documented injuries are no more than de

minimis, and (2) they are immune from suit as to any claims for

damages against them in their official capacities. See Motion at

6, 12.

       Plaintiff responded (Doc. 58; Pl. Resp.). As to the Eleventh

Amendment immunity argument, Plaintiff concedes he is not entitled

to damages from Defendants in their official capacities based on

this       Court’s   Order   denying   in       part   his   motion   to   amend   his

complaint. See Pl. Resp. at 5; see also Order (Doc. 52). Thus,

Defendants’ motion is due to be denied as moot with respect to

this argument.

       As to his injuries, Plaintiff states the medical records,

which Defendants provide in support of their motion, show he

suffered more than de minimis injuries. See Pl. Resp. at 6.1




       In response to the motion, Plaintiff offers his own
       1

declaration (Doc. 58-1; Pl. Dec.) in which he directs the Court’s
attention to Defendants’ exhibits H and I (medical records and a
physician’s declaration). See Pl. Dec. ¶ 3.


                                            2
                     III. Summary Judgment Standard

     Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he

court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

An issue is genuine when the evidence is such that a reasonable

jury could return a verdict in favor of the nonmovant. Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996)

(quoting Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919

(11th Cir. 1993)). “[A] mere scintilla of evidence in support of

the non-moving party’s position is insufficient to defeat a motion

for summary judgment.” Kesinger ex rel. Estate of Kesinger v.

Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

     The party seeking summary judgment bears the initial burden

of demonstrating to the court, by reference to the record, that

there are no genuine issues of material fact to be determined at

trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991). The record to be considered on a motion for summary

judgment   may   include     “depositions,      documents,   electronically

stored   information,    affidavits       or   declarations,   stipulations

(including   those    made    for   purposes      of   the   motion   only),

admissions, interrogatory answers, or other materials.” Fed. R.

Civ. P. 56(c)(1)(A).

                                      3
     A party opposing the motion must point to evidence in the

record to demonstrate a genuine dispute of material fact. Id.

“When a moving party has discharged its burden, the non-moving

party   must   then   go   beyond   the   pleadings,       and   by   its   own

affidavits, or by depositions, answers to interrogatories, and

admissions on file, designate specific facts showing that there

is a genuine issue for trial.” Jeffery v. Sarasota White Sox,

Inc., 64 F.3d 590, 593–94 (11th Cir. 1995) (internal citations

and quotation marks omitted).

                       IV. Analysis & Conclusions

     The Prison Litigation Reform Act requires a plaintiff seeking

damages to demonstrate the alleged constitutional violation caused

a physical injury. See § 1997e(e) (“No Federal civil action may be

brought   by   a   prisoner   confined    in   a   jail,   prison,    or    other

correctional facility, for mental or emotional injury suffered

while in custody without a prior showing of physical injury.”). A

physical injury is one that is not simply de minimis, though it

“need not be significant.” See Thompson v. Sec’y, Fla. Dep’t of

Corr., 551 F. App’x 555, 557 (11th Cir. 2014); Dixon v. Toole, 225

F. App’x 797, 799 (11th Cir. 2007) (citing Harris v. Garner, 190

F.3d 1279, 1286 (11th Cir. 1999)).

     The Eleventh Circuit has cited with approval the following

test to determine whether a prisoner sustained the requisite

physical injury: whether the injury would require a free world

                                     4
person to visit an emergency room or doctor. Thompson, 551 F. App’x

at 557 n.3 (citing Luong v. Hatt, 979 F. Supp. 481, 486 (N.D. Tex.

1997)). Under this test, bruising, scrapes, and temporary soreness

are de minimis injuries. Dixon, 225 F. App’x at 799 (holding that

bruising or welts caused by application of physical restraints

were de minimis); Mann v. McNeil, 360 F. App’x 31, 32 (11th Cir.

2010) (holding vague back injuries and scrapes amounted to de

minimis injuries).

     Upon review of the voluminous records Defendants’ attorney

filed (Docs. 56-8 through 56-11; Def. Exs. H-1 through H-4),

Defendants fail to carry their burden on summary judgment. On the

day of the incident, a nurse noted Plaintiff sustained a “hematoma

on [the right] side of [his] forehead.” Def. Ex. H-2 at 123. The

nurse treated the hematoma and told Plaintiff to access sick call

if he needed additional treatment. Id. The nurse recorded no other

injuries. However, Plaintiff filed two informal grievances after

the incident complaining the nurse failed to properly examine him

at Defendant Martin’s insistence.2 Def. Ex. H-1 at 119, 122. And

at his deposition (Doc. 56-7; Def. Ex. G), Plaintiff said the nurse


     2 Defendants concede they engaged Plaintiff in a “reactionary
use of physical force” on November 4, 2017, but they contend they
did so because Plaintiff displayed disorderly behavior and failed
to comply with orders. See Def. Ex. E (Doc. 56-5) at 1, 5. Plaintiff
incurred a disciplinary charge for his behavior. Id. at 1. In a
disciplinary report worksheet, the reporting officer noted
Plaintiff “received a pre-confinement and a Post use of force
assessment by on-duty medical staff.” Id. at 5.
                                 5
who evaluated him was “directed by [Defendant] Captain [Martin] to

. . . do nothing for [him].” Def. Ex. G at 24.

      Even if the nurse properly recorded all observable physical

injuries on the day of the incident, and even if a hematoma alone

constitutes only a de minimis injury, the medical records show

Plaintiff sustained additional injuries, which he attributes to

the use-of-force incident. Between November 2017 and September

2018,     Plaintiff    submitted       at   least    four    sick-call    requests

complaining of headaches. Def. Ex. H-2 at 15, 20, 31, 35-36, 37.

See   also   Def.     Ex.   I    ¶¶   5-7   (declaration     of   Dr.   Santiago).

Plaintiff’s complaints           even warranted      testing beyond physical

examination. On November 16, 2017, a doctor ordered a skull x-ray,

which was negative; and on January 16, 2018, a nurse noted a CT

scan may be considered if Plaintiff’s symptoms persisted. Def. Ex.

H-2 at 28; Def. Ex. H-3 at 84-85. See also Def. Ex. I ¶ 5. The

Court is unable to conclude as a matter of law that persistent

headaches    requiring      medical      treatment    and    imaging     constitute

merely de minimis injuries.3

      About nine months after the incident, Plaintiff also began

complaining of shoulder pain. Def. Ex. H-2 at 2, 13, 17, 19.

Plaintiff    attributed         the   shoulder   injury     to   the   use-of-force




      3That an x-ray was negative does not mean Plaintiff was not
experiencing pain or other symptoms. Notably, Dr. Santiago does
not opine Plaintiff’s injuries are de minimis. See Def. Ex. I.
                                            6
incident.4 Whether this alleged injury is causally related to the

use-of-force incident is a question of fact this Court may not

resolve on a motion for summary judgment. See Hall v. Bennett, 447

F. App’x 921, 923 (11th Cir. 2011) (holding whether a prisoner’s

delay in reporting an injury discredits his allegations is “an

inference for the jury to make,” not for the court). Similarly,

whether Plaintiff’s allegations as to his injuries have been

inconsistent, permitting the inference they are not credible, is

not a determination for the Court on summary judgment. See Furcron

v. Mail Centers Plus, LLC, 843 F.3d 1295, 1304 (11th Cir. 2016)

(noting a court may not “make credibility determinations” when

ruling on a motion for summary judgment).

     Construing   the    evidence   in   the   light   most   favorable   to

Plaintiff, Defendants fail to carry their burden to show there are

no genuine issues of material fact to be determined at trial. See

Fed. R. Civ. P. 56(a). Accordingly, Defendants’ motion is due to

be denied.

                        V. Appointment of Counsel

     This Court has broad discretion in determining whether the

appointment of counsel is appropriate in a civil rights action.

Under these circumstances and at this point in the proceedings,




     4 Plaintiff testified at deposition that two Defendants
“slammed” him on the floor, and the right side of his head and
right shoulder absorbed the impact. Def. Ex. G at 16-17.
                                    7
the Court finds Plaintiff is entitled to the assistance of a

trained practitioner. Defendants are represented by counsel, the

parties demand a jury trial, and there are sufficiently complex

factual and constitutional issues involved in this litigation.

Plaintiff will require assistance of counsel at a settlement

conference and, if the case does not settle, at pretrial conference

and trial. Therefore, the Court will refer this case to the

Jacksonville Division Civil Pro Bono Appointment Program.

     Accordingly, it is

     ORDERED:

     1.   Defendants’ Motion for Partial Summary Judgment (Doc.

56) is DENIED.

     2.   This case is REFERRED to the Jacksonville Division Civil

Pro Bono Appointment Program so the designated deputy clerk of

the Court may seek counsel to represent Plaintiff.

     DONE AND ORDERED at Jacksonville, Florida, this 6th day of

March, 2020.




Jax-6
c:
Joshua Travis Cobb, #D06141
Counsel of Record


                                8
